NUMBER 13-06-689-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


HORTENCIA B. SANCHEZ,                                                         Appellant,

                                            v.

BANK OF AMERICA, N.A. (USA)                                                    Appellee.


                    On appeal from the 28th District Court
                          of Nueces County, Texas


                          MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                   Memorandum Opinion by Justice Vela

       Appellant, Hortencia B. Sanchez, appeals the judgment of the trial court awarding

appellee, Bank of America, N.A. (USA) the sum of $8,720.09 and attorney’s fees of

$2,907.00 in an action involving alleged failure to pay a credit card debt. By three issues,

Sanchez, who appeared in the trial court and in this Court pro se, argues that the bank (1)
had no cause of action for breach of contract, (2) deprived her of the right to have her case

tried on the merits, and (3) maliciously prosecuted her. We affirm.

                                       I. BACKGROUND

       Bank of America (the "bank") filed suit against Sanchez alleging causes of action

for breach of contract and quantum meruit for Sanchez’s failure to pay a credit card debt.

The bank also pleaded its entitlement to attorney’s fees. At the time it filed its petition, the

bank also filed requests for disclosure and requests for admission. Thereafter, Sanchez

filed a pro se answer. She did not answer the requests for admission or comply with the

requests for disclosure. The case was called for trial with all parties present. Because

Sanchez had not answered the requests for admission, the trial court deemed them

admitted. See TEX . R. CIV. P. 198.2 (c). These admissions included an admission that

Sanchez owed the bank $8,720.09 and attorney’s fees and that she had no defenses to

the suit. The admissions were offered into evidence. The trial court also heard evidence

on attorney’s fees.

                              II. APPLICABLE LAW   AND   ANALYSIS

       A matter admitted under rule 198.3 of the Texas Rules of Civil Procedure is

conclusively established with regard to the party making the admission unless the court

permits the party to withdraw it. TEX . R. CIV. P. 198.3; Marshall v. Vise, 767 S.W.2d 699,

700 (Tex. 1989). In such a situation, the deemed admissions are considered judicial

admissions. See Marshall, 767 S.W.2d at 700. Here, Sanchez appeared pro se. Counsel

for the bank agreed to reset the case in order for her to retain an attorney, but she did not

request the case to be continued. She also did not request withdrawal of the deemed

admissions. The deemed admissions conclusively established that she owed the money

                                               2
in question and established the bank’s right to judgment.

       On appeal, Sanchez makes numerous objections to the way the case proceeded.

She alludes in her brief to the standard of review and evidence required in a summary

judgment case. This case, however, was tried on the merits before the trial court with no

objections from Sanchez. All of her issues on appeal, which include questions about

whether there was a valid contract, whether the bank suffered damage, whether she was

deprived of her rights, and whether she was maliciously prosecuted, were not addressed

in the trial court below.

       A party is required to make a timely request, objection, or motion that states the

grounds for any rulings she sought. TEX . R. APP. P. 33.1(a)(1)(A). Sanchez was also

required to raise any complaints regarding legal or factual sufficiency of the evidence with

proper post-verdict motions. See TEX . R. CIV. P. 301, 324b(b)(2). Because Sanchez raises

these issues for the first time on appeal, they are waived. We overrule Sanchez’s three

appellate issues.

                                     III. CONCLUSION

       We affirm the judgment of the trial court.




                                                    ROSE VELA
                                                    Justice


Memorandum Opinion delivered and
filed this 17th day of July, 2008.



                                             3